IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 12, 2007
                                 No. 06-30846
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

ROBERT O. KINCHEN JR

                                            Plaintiff-Appellant

v.

RANDALL STOGNER

                                            Defendant-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:05-CV-944


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Robert O. Kinchen, Jr. moves to proceed in forma pauperis (IFP) from the
district court’s dismissal of his civil complaint pursuant to FED. R. CIV.
P. 12(b)(6). In order to proceed IFP on appeal, Kinchen must show that he is a
pauper and that he will present a nonfrivolous issue on appeal. Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982). Kinchen fails to show that he will present a
nonfrivolous issue for appeal. In his appellate brief, Kinchen fails to explain how



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30846

the district erred in dismissing his lawsuit against Stogner. Id. Failure to
identify an error in the district court’s analysis is the same as if Kinchen had not
appealed the judgment. See Brinkman v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Kinchen’s brief is also void of any record
citations or legal argument. Id. Thus, Kinchen’s appeal is also subject to
dismissal for failure to comply with the rules requiring citations to the record
and relevant legal authority. See Moore v. FDIC, 993 F.2d 106, 107 (5th Cir.
1993); FED. R. APP. P. 28(a). Accordingly, Kinchen’s motion to proceed IFP on
appeal is DENIED and his appeal is DISMISSED. See Baugh v. Taylor, 117
F.3d 197, 202 n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                         2